                                          Case 2:18-cv-03669-PA-AGR Document 34 Filed 10/08/18 Page 1 of 10 Page ID #:190




                                           1 Jonah A. Grossbardt (State Bar No. 283584)
                                             SRIPLAW, P.A.
                                           2 1801 Century Park East
                                             Suite 1100
                                           3 Los Angeles, CA 90067
                                             323.364.6565 – Telephone
                                           4 561.404.4353 – Facsimile
                                             jonah.grossbardt@sriplaw.com
                                           5
                                             Attorney for Plaintiff
                                           6 ROBERT SKAZEL

                                           7
                                                                  UNITED STATES DISTRICT COURT
                                           8
                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                           9
                LOS ANGELES, CALIFORNIA




                                                                          WESTERN DIVISION
SRIPLAW, P.A.




                                          10
                                               ROBERT SKAZEL,                                Case No.: 2:18-cv-03669-PA (AGRx)
                                          11
                                                                            Plaintiff,       PLAINTIFF’S APPLICATION
                                          12                                                 FOR AN ORDER TO EXTEND
                                               v.                                            TIME FOR SERVICE ON
                                          13                                                 DEFENDANTS, THOMAS
                                               THOMAS VALFRID ANDERSON and                   VALFRID ANDERSON and
                                          14   DANIEL JUNG, both individually and            DANIEL JUNG, both individually
                                               dba ANDERSON & JUNG,                          and dba ANDERSON & JUNG,
                                          15                                                 UNDER RULE 4(m) OF THE
                                                                         Defendants.         FEDERAL RULES OF CIVIL
                                          16                                                 PROCEDURE

                                          17                                                 Date: November 5, 2018
                                                                                             Time: 1:30pm
                                          18                                                 Courtroom: 9A – 9th Floor
                                                                                             Judge: Hon. Percy Anderson
                                          19

                                          20

                                          21                                             1
                                                                                                             APPLICATION TO EXTEND
                                                                                                                    TIME FOR SERVICE
                                                                                                               2:18-cv-03669-PA (AGRx)
                                          Case 2:18-cv-03669-PA-AGR Document 34 Filed 10/08/18 Page 2 of 10 Page ID #:191




                                           1        TO THE HONORABLE COURT, ALL PARTIES AND THEIR RESPECTIVE

                                           2 COUNSEL OF RECORD:

                                           3        Plaintiff, Robert Skazel (“Plaintiff”), hereby applies for an Order Extending the

                                           4 Time for Service on Defendants, THOMAS VALFRID ANDERSON and DANIEL

                                           5 JUNG, both individually and dba ANDERSON & JUNG (collectively “Defendants”),

                                           6 under FRCP Rule 4(m) and for issuance of a federal summons.

                                           7        MEET AND CONFER STATEMENT

                                           8        On October 1, 2018, Plaintiff’s counsel and Defendants’ counsel met and

                                           9 conferred about this motion and Defendants’ counsel stated that they would not agree
                LOS ANGELES, CALIFORNIA
SRIPLAW, P.A.




                                          10 to waive or accept service. See Declaration of Jonah A. Grossbardt, Esq. at ¶ 1

                                          11 (“Grossbardt Decl.”).

                                          12        Good cause exists for an extension of time for service and for issuance of a

                                          13 federal summons based on the following:

                                          14        1.     This case was filed May 1, 2018. [ECF 1]. Plaintiff believed that he had

                                          15 effectuated service on Defendants on May 14, 2018 and filed the two returns of

                                          16 services with the Court on May 16, 2018. [ECF 14 & 15]. This service took place

                                          17 within the 90-day period required pursuant to Rule 4(m). Plaintiff did not have

                                          18 knowledge of Defendants’ argument of ineffective service of process until July 20,

                                          19 2018. The last day for service without a request for an extension was July 30, 2018.

                                          20 Defendants did not file their motion to vacate judgment until August 8, 2018 after the

                                          21                                             2
                                                                                                               APPLICATION TO EXTEND
                                                                                                                      TIME FOR SERVICE
                                                                                                                 2:18-cv-03669-PA (AGRx)
                                          Case 2:18-cv-03669-PA-AGR Document 34 Filed 10/08/18 Page 3 of 10 Page ID #:192




                                           1 last date for service without request for an extension to serve. During that period

                                           2 Plaintiff’s counsel attempted to negotiate with Defendants to waive service.

                                           3 Defendants refused and subsequently filed a motion to dismiss for insufficient service

                                           4 of process pursuant to Fed R. Civ. P. 12(b)(5). [ECF 28]. Plaintiff did not know

                                           5 Defendants would refuse to waive service until after Defendants’ filed their motion to

                                           6 dismiss on September 7, 2018 when Plaintiff asked if Defendants would be willing to

                                           7 waive service and allow Plaintiff to amend the Amended Complaint to address the

                                           8 issues in Defendants’ pending motion to dismiss. On September 27, 2018, Defendants

                                           9 confirmed their intention to contest service. See Grossbardt Decl. ¶ 3.
                LOS ANGELES, CALIFORNIA
SRIPLAW, P.A.




                                          10         2.    FRCP Rule 4(m) provides that if a defendant is not served within 90 days

                                          11 after the complaint is filed, the court – on motion or on its own after notice to the

                                          12 plaintiff – must dismiss the action without prejudice against that defendant or order

                                          13 that service be made within a specified time. But if plaintiff shows good cause for the

                                          14 failure, the court must extend the time for service for an appropriate period.

                                          15         3.    At a minimum “good cause” means excusable neglect. A plaintiff may

                                          16 be required to show the following factors in order to bring the excuse to the level of

                                          17 good cause: (1) the party to be served received actual notice of the lawsuit; (2) the

                                          18 defendant would suffer no prejudice; and (3) plaintiff would be severely prejudiced if

                                          19 his complaint were dismissed. See In re Sheehan, 253 F.3d 507, 512 (9th Cir. 2001).

                                          20 Plaintiff satisfies these factors as shown herein.

                                          21                                              3
                                                                                                                 APPLICATION TO EXTEND
                                                                                                                        TIME FOR SERVICE
                                                                                                                   2:18-cv-03669-PA (AGRx)
                                          Case 2:18-cv-03669-PA-AGR Document 34 Filed 10/08/18 Page 4 of 10 Page ID #:193




                                           1         4.     Plaintiff believed that the process server properly served Defendants on

                                           2 May 14, 2018 and only learned that Defendants were formally contesting service on

                                           3 August 8, 2018.

                                           4         5.     Defendants have been vigorously defending themselves and have had

                                           5 actual notice of the action since at least July 20, 2018.

                                           6         6.     Defendants will not suffer any prejudice if this application is granted as

                                           7 they are aware of the action and have filed a motion to dismiss.

                                           8         7.     Plaintiff will suffer severe prejudice because he will have to refile this

                                           9 lawsuit if it is dismissed because it is found that Plaintiff’s original service was
                LOS ANGELES, CALIFORNIA
SRIPLAW, P.A.




                                          10 ineffective.

                                          11         8.     As shown in the attached Memorandum of Points and Authorities and

                                          12 Declaration of Jonah A. Grossbardt, good cause exists, and the Court must grant the

                                          13 requested relief as such will serve the interests of justice and Defendants will suffer no

                                          14 prejudice if the requested relief is granted.

                                          15         This application will be based upon this Notice, the pleadings, records and files,

                                          16 the attached Declaration of Jonah A. Grossbardt, and attached Memorandum of Points

                                          17 and Authorities in support of Plaintiff’s application, as well as all oral and

                                          18 documentary evidence as may be heard at the hearing of this application.

                                          19 DATED: October 8, 2018                    /s/ Jonah A. Grossbardt
                                                                                       JONAH A. GROSSBARDT
                                          20                                           SRIPLAW, P.A.
                                                                                       Attorneys for Plaintiff Robert Skazel
                                          21                                                 4
                                                                                                                  APPLICATION TO EXTEND
                                                                                                                         TIME FOR SERVICE
                                                                                                                    2:18-cv-03669-PA (AGRx)
                                          Case 2:18-cv-03669-PA-AGR Document 34 Filed 10/08/18 Page 5 of 10 Page ID #:194




                                           1                 MEMORANDUM OF POINTS AND AUTHORITIES
                                               I.       INTRODUCTION
                                           2
                                                     This action arises out of unauthorized use of Robert Skazel’s photograph by
                                           3
                                               Thomas Valfrid Anderson and Daniel Jung, both individually and dba Anderson &
                                           4
                                               Jung (collectively “Defendants”) to promote their law practice.
                                           5
                                                     Skazel is an experienced photographer who makes his living from photography.
                                           6
                                               Skazel is a principal in the German company Mainworks, a creative production studio
                                           7
                                               with offices in Frankfurt, Berlin, Munich and Los Angeles. Mainworks and Skazel
                                           8
                                               work with a variety of prestigious companies, including Swarovski, Mercedes-Benz,
                                           9
                LOS ANGELES, CALIFORNIA
SRIPLAW, P.A.




                                               Hyundai, Ogilvy, Lincoln, Kia, Team One and more. Skazel is a revered
                                          10
                                               photographer and collaborates with the artist Mia Florentine Weiss to create dramatic
                                          11
                                               material and performance art, including her travelling Art Angel performances on the
                                          12
                                               west coast of the United States.
                                          13
                                                     The Complaint and Amended Complaint in this case were filed by the Plaintiff
                                          14
                                               on May 1, 2018. See Grossbardt Declaration ¶ 4. Plaintiff attempted to serve
                                          15
                                               Defendants at their office at Union Bank Plaza, 31 floor, 445 South Figueroa Street,
                                          16
                                               Los Angeles, California 90001. The process server was not allowed up to their office
                                          17
                                               and left the Summons and Amended Complaint with the security guard in the lobby.
                                          18
                                               The process server provided Plaintiff with a proofs of service dated May 14, 2018 and
                                          19
                                               Plaintiff’s counsel filed these return of services with the Court on May 16, 2018. [ECF
                                          20

                                          21                                              5
                                                                                                                 APPLICATION TO EXTEND
                                                                                                                        TIME FOR SERVICE
                                                                                                                   2:18-cv-03669-PA (AGRx)
                                          Case 2:18-cv-03669-PA-AGR Document 34 Filed 10/08/18 Page 6 of 10 Page ID #:195




                                           1 15 & 16]. This was well within the time to serve Defendants required by FRCP Rule

                                           2 4(m). Defendants did not respond to the Amended Complaint within 21 days. The

                                           3 Court issued an Order to Show Cause on June 6, 2018. [ECF 16]. Plaintiff complied

                                           4 with the Order to Show Cause on June 14, 2018. [ECF 18]. Plaintiff continued to

                                           5 comply with the Court’s schedule by filing his application for default judgment with

                                           6 the Court on July 13, 2018. [ECF 22]. Plaintiff complied with the Central District’s

                                           7 Local Rules and served a copy of the application for default judgment on Defendants

                                           8 via Federal Express on July 13, 2018. [ECF 22-1]. Defendants responded to

                                           9 Plaintiff’s application via email on July 20, 2018.
                LOS ANGELES, CALIFORNIA
SRIPLAW, P.A.




                                          10         As discussed below, Plaintiff can show good cause for the failure to serve

                                          11 Defendants within 90 days after the Amended Complaint was filed and respectfully

                                          12 requests that the Court extend the time for service for an appropriate period and that a

                                          13 federal summons be issued. No party will be prejudiced by such an Order as

                                          14 discussed below.

                                          15 II.     COMPLIANCE WITH LOCAL RULES

                                          16         Local Rule 7-3 requires that counsel state that this motion is made following the

                                          17 conference of counsel pursuant to L.R. 7-3 which took place on October 1, 2018.

                                          18 III.    GOOD CAUSE EXISTS TO GRANT THE REQUESTED RELIEF

                                          19         Federal Rules of Civil Procedure, Rule 4(m) provides as follows:

                                          20         If a defendant is not served within 90 days after the complaint is filed,
                                                     the court—on motion or on its own after notice to the plaintiff—must
                                          21                                              6
                                                                                                                 APPLICATION TO EXTEND
                                                                                                                        TIME FOR SERVICE
                                                                                                                   2:18-cv-03669-PA (AGRx)
                                          Case 2:18-cv-03669-PA-AGR Document 34 Filed 10/08/18 Page 7 of 10 Page ID #:196




                                           1         dismiss the action without prejudice against that defendant or order that
                                                     service be made within a specified time. But if the plaintiff shows good
                                           2         cause for the failure, the court must extend the time for service for an
                                                     appropriate period.
                                           3
                                               Fed. R. Civ. P. 4(m).
                                           4
                                                     The courts have interpreted Rule 4(m) to give wide latitude to courts in
                                           5
                                               deciding when to grant extensions on time to serve, including permitting courts to
                                           6
                                               grant extensions even absent good cause. See In re Sheehan, 253 F.3d 507, 512 (9th
                                           7
                                               Cir. 2001). In addition, the Court, in its discretion, may extend time for service, even
                                           8
                                               if plaintiff fails to show good cause. See Mann v. Am. Airlines, 324 F.3d 1088, 1090
                                           9
                LOS ANGELES, CALIFORNIA




                                               (9th Cir. 2003). “[T]he 120-day provision operates not as an outer limit subject to
SRIPLAW, P.A.




                                          10
                                               reduction, but as an irreducible allowance.” Henderson v. United States, 517 U.S.
                                          11
                                               654, 661 (1996).
                                          12
                                                     In any event, Plaintiff can show good cause under Rule 4(m) and he
                                          13
                                               respectfully submits that the time for service should therefore be extended. At a
                                          14
                                               minimum “good cause” means excusable neglect. See Boudette v. Barnette, 923 F.2d
                                          15
                                               745, 755 (9th Cir. 1991). A plaintiff may be required to show the following factors in
                                          16
                                               order to bring the excuse to the level of good cause: (1) the party to be served received
                                          17
                                               actual notice of the lawsuit; (2) the defendant would suffer no prejudice; and (3)
                                          18
                                               plaintiff would be severely prejudiced if his complaint were dismissed. In re Sheehan,
                                          19
                                               253 F.3d 507, 512 (9th Cir. 2001), citing Boudette, 923 F.2d at 756 and Hart v. United
                                          20
                                               States, 817 F.2d 78, 80-81 (9th Cir. 1987). Plaintiff can show each of these factors.
                                          21                                               7
                                                                                                                 APPLICATION TO EXTEND
                                                                                                                        TIME FOR SERVICE
                                                                                                                   2:18-cv-03669-PA (AGRx)
                                          Case 2:18-cv-03669-PA-AGR Document 34 Filed 10/08/18 Page 8 of 10 Page ID #:197




                                           1 IV.     THE DEFENDANTS RECEIVED ACTUAL NOTICE OF THE
                                                     LAWSUIT
                                           2
                                                     “Rule 4 is a flexible rule that should be liberally construed so long as a party
                                           3
                                               receives sufficient notice of the Complaint.” WB Music Corp. v. FutureToday, Inc.
                                           4
                                               2018 U.S. Dist. LEXIS 146539 at *2 (C.D. Cal. Aug. 27, 2018) (quoting United Food
                                           5
                                               & Commercial Workers Int’l Union v. Alpha Beta Co., 736 F.2d 1371, 1382 (9th Cir.
                                           6
                                               1984)). Skazel does not dispute that service may have been done improperly, but the
                                           7
                                               Defendants cannot dispute that they have received sufficient notice of the Amended
                                           8
                                               Complaint. The Defendants have specially appeared for purposes of filing a motion to
                                           9
                LOS ANGELES, CALIFORNIA




                                               set aside the default and later to dismiss pursuant to Fed. R. Civ. P. 12(b)(5). [ECF 23
SRIPLAW, P.A.




                                          10
                                               & 28]. Second, the undersigned counsel has mailed waivers of service of summons to
                                          11
                                               the Defendants, and the Defendants have refused to waive, though delivery tracking
                                          12
                                               has confirmed that the waivers have been received at the Defendants’ place of
                                          13
                                               business. See Grossbardt Declaration ¶ 5. Finally, the Defendants are attorneys, who
                                          14
                                               presumably have a more sophisticated knowledge of the Court and access to its
                                          15
                                               records. The Defendants have received sufficient notice of the Amended Complaint,
                                          16
                                               and Skazel has shown good cause regarding this factor.
                                          17
                                               V.    THE DEFENDANTS WOULD SUFFER NO PREJUDICE IF THE TIME
                                          18         FOR SERVICE IS EXTENDED

                                          19         The Defendants would not suffer any prejudice if the time to serve is extended,

                                          20 as an extension would simply allow Skazel to properly serve the Defendants if service

                                          21                                               8
                                                                                                                 APPLICATION TO EXTEND
                                                                                                                        TIME FOR SERVICE
                                                                                                                   2:18-cv-03669-PA (AGRx)
                                          Case 2:18-cv-03669-PA-AGR Document 34 Filed 10/08/18 Page 9 of 10 Page ID #:198




                                           1 is deemed improper. Even if the Amended Complaint is dismissed, Skazel would be

                                           2 able to file another complaint against the Defendants, as a dismissal under Fed. R.

                                           3 Civ. P. 4(m) and 12(b)(5) are without prejudice. See Efaw v. Williams, 473 F.3d 1038,

                                           4 1041 (9th Cir. 2007); See also Tart Optical Enters., LLC v. Light Co., 2017 U.S. Dist.

                                           5 LEXIS 218344 at *11 (C.D. Cal. Sept. 27, 2017).

                                           6 VI.     THE PREJUDICE TO SKAZEL IF THE TIME FOR SERVICE IS NOT
                                                     EXTENDED WOULD BE SUBSTANTIAL
                                           7
                                                     Skazel would be greatly prejudiced if the time for service is not extended. First,
                                           8
                                               Skazel would be forced to expend further resources filing another complaint if he
                                           9
                LOS ANGELES, CALIFORNIA




                                               wants to pursue the Defendants for their infringement. This alone outweighs any
SRIPLAW, P.A.




                                          10
                                               prejudice to the Defendants because the Defendants would not be prejudiced at all.
                                          11
                                               Second, if Skazel was forced to refile his Complaint, it could affect the amount of
                                          12
                                               damages he would be entitled to under an actual damages theory pursuant to 17
                                          13
                                               U.S.C. § 504 because he is only allowed to collect on the past three years of damages.
                                          14
                                               See Petrella v. MGM, 134 S. Ct. 1962, 1976 (2014).
                                          15
                                               VII. CONCLUSION
                                          16
                                                     As shown, there is good cause to extend the service period and Plaintiff
                                          17
                                               respectfully submit that an extension of time to effect service be granted.
                                          18
                                               DATED: October 8, 2018                 /s/ Jonah A. Grossbardt
                                          19                                          JONAH A. GROSSBARDT
                                                                                      SRIPLAW, P.A.
                                          20                                          Attorneys for Plaintiff Robert Skazel

                                          21                                               9
                                                                                                                 APPLICATION TO EXTEND
                                                                                                                        TIME FOR SERVICE
                                                                                                                   2:18-cv-03669-PA (AGRx)
                                          Case 2:18-cv-03669-PA-AGR Document 34 Filed 10/08/18 Page 10 of 10 Page ID #:199




                                            1                              CERTIFICATE OF SERVICE

                                            2        Plaintiff ROBERT SKAZEL, by and through his undersigned counsel, hereby
                                              states that on October 8, 2018 a true and correct copy of the Plaintiff’s Application to
                                            3 Extend Time for Service; Points and Authorities; Declaration of Jonah A. Grossbardt;
                                              and Proposed Order were sent via electronic mail by the Court’s CM/ECF system to
                                            4 all parties listed below on the Service List.

                                            5
                                                                                      /s/ Jonah A. Grossbardt
                                                                                      JONAH A. GROSSBARDT
                                            6
                                                                                  SERVICE LIST
                                            7

                                            8
                                                Daniel Jung
                                                Anderson & Jung
                                            9
                                                31st Floor
                LOS ANGELES, CALIFORNIA
SRIPLAW, P.A.




                                                445 South Figueroa Street
                                           10
                                                Los Angeles, CA 90071
                                                daniel@andersonjung.com
                                           11
                                                213.612.7773 – Telephone
                                           12
                                                Attorneys for Defendants
                                           13

                                           14

                                           15

                                           16

                                           17

                                           18

                                           19

                                           20

                                           21                                             10
                                                                                                                APPLICATION TO EXTEND
                                                                                                                       TIME FOR SERVICE
                                                                                                                  2:18-cv-03669-PA (AGRx)
